Citation Nr: 0828614	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a bilateral knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury, claimed as low back pain.

3.  Entitlement to service connection for epididymo-orchitis, 
claimed as testicle epidimia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the veteran's petition 
to reopen his claim of entitlement to service connection for 
residuals of a low back injury and denied his claim for 
service connection for epididymo-orchitis.

This appeal also comes before the Board on appeal from a 
January 2007 rating decision which denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for residuals of a bilateral knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), is applicable to 
these claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

The veteran appeared and presented testimony before the 
undersigned Veterans' Law Judge in June 2008.  At that time, 
he indicated that he had filed for Social Security 
Administration (SSA) disability benefits and that he was 
appealing that agency's denial of benefits.  (Transcript, at 
p. 19).  The records that formed the basis for that denial 
and appeal have not been associated with the claims folder.  
VA has a duty to assist in gathering Social Security records 
when put on notice that the veteran is receiving Social 
Security benefits.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Hence, on remand the AMC/RO should obtain the veteran's SSA 
records and the associated medical records and associate them 
with the claims folder.

During his Board hearing (and in his August 2007 VA Form 9 
Substantive Appeal as well), the veteran stated that his VA 
records from the Kansas City VA Medical Center (VAMC), from 
discharge from service in 1986 until 2004, were missing from 
the claims file or not used in the adjudication of his 
claims.  He testified that he was hospitalized at the Kansas 
City VAMC for 21 days in May 1986 and for 14 days in 1987, 
and that he was treated for all three disorders presently on 
appeal at the Kansas City VAMC from 1986 until 2004.  A 
review of the claims file discloses that these VA medical 
records are not in the claims file.  Hence, on remand the 
AMC/RO should attempt to locate the veteran's VA medical 
records from the Kansas City VAMC from 1986 to 2004.

In addition, copies of the veteran's VA outpatient and 
inpatient medical records in the claims file from the VA 
Eastern Kansas Health Care System at Leavenworth, Kansas, are 
dated to November 2006.  Hence, on remand the AMC/RO should 
obtain any additional records from that facility that are 
pertinent to the veteran's claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2007).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his knees, 
low back or genitourinary disorder.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the Kansas City 
VAMC, from 1986 to 2004, and from the VA 
Eastern Kansas Health Care System at 
Leavenworth, Kansas, for the period from 
November 2006 to the present.  After the 
veteran has signed the appropriate 
releases, other pertinent records not 
already associated with the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO is to undertake 
appropriate efforts to obtain a complete 
copy of any Social Security 
Administration disability determination, 
as well as all associated medical 
records.  If the RO cannot obtain those 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

